1 Reported in 230 N.W. 476.
The defendant was convicted in the municipal court of the city of Minneapolis of stealing three pairs of gloves from the Powers Mercantile Company which operates a department store in that city. She appealed.
The evidence for the state shows that a woman detective employed to watch for shoplifters saw her take the three pairs of gloves from the counter and put them inside her coat and then leave the store; and that the detective followed her and recovered the gloves and took her back to the store where she admitted taking the gloves and asked to be permitted to pay for them.
The claim made by defendant in this court is that the detective, who positively identified the gloves produced at the trial as the gloves recovered from defendant, could not know that they were the same gloves for the reason that they were of a sort commonly carried in stock and in the meantime had been locked up in a cupboard to which the manager of the store had the key. Here the conviction rests upon direct and positive evidence that defendant unlawfully took the gloves and carried them away, and not on the claim that stolen property was subsequently found in her possession. Although the evidence was sufficient to warrant the court in finding that the gloves produced were the ones taken by defendant, they were not offered in evidence, and whether they were in fact the same gloves was not important.
Judgment affirmed. *Page 580